                                           Case 5:21-cv-02642-EJD Document 18 Filed 07/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     C. M. BUSTO,                                       Case No. 5:21-cv-02642-EJD
                                                        Plaintiff,                          ORDER RE PLAINTIFF’S JULY 8, 2021
                                   9
                                                                                            LETTER
                                                 v.
                                  10

                                  11     GOOGLE, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On July 8, 2021, the Court received a letter from Plaintiff C.M. Busto, which the Court

                                  15   construes as a request for a hearing. Dkt. No. 17. Because this case has been already dismissed,

                                  16   that request is denied as moot. No further filings will be accepted in this case.

                                  17          IT IS SO ORDERED.

                                  18   Dated: July 9, 2021

                                  19

                                  20
                                                                                                     EDWARD J. DAVILA
                                  21                                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:21-cv-02642-EJD
                                       ORDER RE PLAINTIFF’S JULY 8, 2021 LETTER
                                                                             1
